United States Securities And Exchange Commission Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21836 Index Funds (Exact name of registrant as specified in charter) 1155 Kelly Johnson Blvd., Suite 111 Colorado Springs, CO 80920 (Address of principal executive offices) (Zip code) Michael G. Willis The Willis Group 1155 Kelly Johnson Blvd., Suite 111 Colorado Springs, CO 80920 (Name and address of agent for service) Registrant's telephone number, including area code:(719) 884-7500 Date of fiscal year end:March 31 Date of reporting period: March 31, 2014 ITEM 1.REPORTS TO STOCKHOLDERS. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). Annual Report Table of Contents March 31, 2014 Letter to Shareholders 2 Growth of a $10,000 Investment 3 Giant 5 Total Investment System Schedule of Portfolio Investments 4 Financial Statements 5 Financial Highlights 7 Giant 5 Total Index System Schedule of Portfolio Investments 8 Financial Statements 9 Financial Highlights 11 Notes to Financial Statements 12 Report of Independent Registered Public Accounting Firm 18 Supplemental Information 19 Trustees and Officers Information 20 Statement Regarding Availability of Quarterly Portfolio Schedule. (Unaudited) The Index Funds file complete schedules of portfolio holdings for each Fund with the Securities and Exchange Commission (the “Commission”) for the first and third quarters of each fiscal year on Form N-Q. The Funds’ Forms N-Q are available on the Commission’s website at http://www.sec.gov. The Funds’ Form N-Q may be reviewed and copied at the Commission’s Public Reference Room in Washington,D.C., and information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330; and the Funds make the information on Form N-Q available upon request without charge. Statement Regarding Availability of Proxy Voting Policies and Procedures and Proxy Voting Record. (Unaudited) A description of the policies and procedures the Funds use to determine how to vote proxies relating to the portfolio securities is available without charge, upon request, by calling 1-800-788-5680 or on the Commission’s website at http://www.sec.gov. A copy of the Funds’ voting record for the most recent 12-month period ended June 30 is also available at the SEC’s website at http://www.sec.gov. May 1, 2014 Dear Shareholders, In 2013 both of our Funds significantly underperformed their benchmark (see chart below). The equity markets surged higher in 2013 as the Global Dow Index was up 27.25%. During 2013 our diversification worked to our disadvantage as poor performance from several of our large sector holdings kept our overall performance flat. Precious metals were our largest Raw Materials holding during a period when gold had its worst year in over 30 years. With Gold down 28% and many gold & silver mining companies falling over 50%, the positive performance from our strong performing sectors were offset by these negative performers. In addition, our real estate and bond portfolios were not able to contribute, posting very flat returns for the year. Because these are sectors that we overweight compared to our benchmark, we underperformed with essentially flat returns for the year. Looking forward, we see a global financial system that still has not addressed two core issues: rising debt and rising money supply (currency creation). We believe this inability to cut spending and end currency creation will inevitably lead us into a strong inflationary cycle. If we are correct, this inflationary cycle will devalue all fiat currencies and raise the value of core commodities such as land, oil, metals, food and other raw materials. Sincerely, Michael G. Willis President | Lead Portfolio Manager Index Funds (Performance as of March 31, 2014) 1-Year 3-Year Average 5-Year Average Average Annual Since Inception 5/1/06 Total Index System (INDEX) -0.39% 0.03% 12.79% 2.04% Total Investment System (CASHX) 5.20% 1.32% 13.73% 3.40% Global Dow (TR) 21.26% 7.01% 15.66% 5.70% The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 1-888-5GIANT5. Total Annual Fund Operating Expenses of the Total Investment System and Total Index System as of the Funds’ most recent prospectus dated July 29, 2013 were 2.83% and 2.43%, respectively. Opinions expressed above are subject to change at any time, are not guaranteed and should not be considered investment advice. Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please refer to the schedule of investments for a complete list of Fund holdings. Equity securities are more volatile and carry more risk than other forms of investing, including investment in high grade fixed income securities. Fixed income securities are subject to interest rate risk. Investments concentrated in one economic sector, such as, Energy, Raw materials and Real Estate, experience greater volatility than more broadly based investments. International investing is subject to greater volatility due to such factors as change in currency rates, foreign taxation, differences in auditing and other financial standards, and political and environmental instability. The Global Dow Total Return is an unmanaged index of stocks. Unlike mutual funds, indexes are typically not subject to fees or expenses. It is not possible to invest directly in an index. The Global Dow (TR) is an equal-weighted stock index consisting of the stocks of 150 top companies from around the world as selected by Dow Jones editors and is designed to reflect the global stock market giving preferences to companies with a global reach. The shareholder letter included is this report contains certain forward-looking statements about the factors that may affect the performance of the Funds in the future. These statements are based on Fund management’s predictions and expectations concerning certain future events and their expected impact on the Funds, such as performance of the economy as a whole and of specific industry sectors, changes in the levels of interest rates, the impact of developing world events, and other factors that may influence the future performance of the Funds. Management believes these forward-looking statements to be reasonable, although they are inherently uncertain and difficult to predict. Actual events may cause adjustments in portfolio management strategies from those currently expected to be employed. A “basis point” is a unit that is equal to 1/100th of 1%. 2 Index Funds Growth of a $10,000 Investment March 31, 2014 (Unaudited) Past performance is not predictive of future results. The investment return and net asset value per share will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemptions of Fund shares. GIANT 5 TOTAL INVESTMENT SYSTEM (CASHX) GIANT 5 TOTAL INDEX SYSTEM (INDEX) Past performance does not guarantee future results. The Funds’ performance is compared to the Global Dow (TR) Index which is equal-weighted and consists of stocks of the top 150 companies from around the world as selected by Dow Jones editors. The Index is unmanaged and does not reflect the fees and expenses associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in the underlying securities. The above charts assume a hypothetical initial investment of $10,000 made on May 1, 2006. Total return is based on net change in N.A.V. (net asset value) assuming reinvestment of distributions. Returns shown on this page include the reinvestment of all dividends and other distributions. 3 Giant 5 Total Investment System Schedule of Portfolio Investments March 31, 2014 Security Description Shares Fair Value INVESTMENT COMPANIES - 79.8% Fidelity Select Materials Portfolio $ Invesco Equally-Weighted S&P 500 Fund, Class Y Third Avenue Real Estate Value Fund, Class I Vanguard Energy Fund, Admiral Shares 2,659,817 Total Investment Companies (Cost $8,944,882) 10,792,596 Security Description Shares Fair Value SHORT-TERM INVESTMENTS - 20.4% Fidelity Institutional Treasury Portfolio, Class I, 0.010%(a) $
